Felton, C. J.,
dissenting. I think a new trial should have been granted because the court erred in the manner in which he charged the blowpost law. (Grounds 10 and 11 of the amended motion for a new trial.) The first count of the petition as amended does not charge negligence with reference to a public crossing, either directly upon it or within fifty feet of it. The charge in this case authorized the jury to find for the plaintiff on a specification of negligence not contained in the' petition. In this case the court in effect charged that if the jury believed that the failure to observe the law with reference to the public crossing was part of the proximate cause of the death, they could find against the defendant. The ruling in Macon & Birmingham Ry. Co. v. Parker, 127 Ga. 471 and similar rulings do not control the questions here because the court in those cases specifically limited the application of the blowpost law to a mere circumstance which might indicate the commission of other acts of negligence. The rulings which authorize a limited application of the blowpost law under circumstances similar to those in this case are dangerous at best and should be restricted rather than extended.